Citation Nr: 9900300	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of an 
ununited fracture of the left transverse process of the 
second lumbar vertebral body, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

The record reflects that in May 1972 the RO granted service 
connection for residuals of ununited fracture of the left 
transverse process of the second lumbar vertebra, a 10 
percent disability rating was assigned.  In a May 1987 rating 
decision the RO granted an increased 20 percent disability 
rating.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the veteran relocated 
to an area represented by the RO in Boise, Idaho.

In January 1997 and February 1998 the Board remanded the case 
to the RO for additional development.

Although correspondence was added to the claims file 
subsequent to the last supplemental statement of the case, 
the Board finds the information received is redundant and not 
pertinent to the claim.  Therefore, an additional remand for 
RO consideration of the veterans correspondence is not 
warranted.  See 38 C.F.R. § 20.1304(c) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his back disorder is more severe 
than indicated by the present disability evaluation.  He 
claims that pain limits his activities, and that an increased 
rating is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of an ununited fracture of the left transverse 
process of the second lumbar vertebral body.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veterans 
residuals of an ununited fracture of the left transverse 
process of the second lumbar vertebral body are manifested by 
mild to moderate disability due to painful motion, with 
multiple level degenerative joint disease, but without 
objective evidence of severe limitation of motion or severe 
intervertebral disc syndrome.

3.  Medical evidence shows that the veterans residuals of a 
transverse process fracture do not represent a demonstrable 
deformity of the vertebral body.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veterans residuals of an ununited fracture of the left 
transverse process of the second lumbar vertebral body have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Ratings Schedule provides compensable ratings for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

The Ratings Schedule also provides that traumatic arthritis 
established by x-ray findings, is rated the same as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

Compensable ratings are assigned for limitation of motion of 
the lumbar spine when that limitation is slight (10 percent), 
moderate (20 percent), or severe (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

The Ratings Schedule also provides compensable ratings for 
the residuals of vertebra fractures, with and without cord 
involvement, or with definite limitation of motion or muscle 
spasm when there is a demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).

The United States Court of Veterans Appeals (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998).  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  VA General Counsel opinion held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, regulations require that a finding of dysfunction 
due to pain be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

VA law also provides that the pyramiding of disability 
ratings, the evaluation of the same disability or 
manifestations under various diagnoses, is to be avoided.  
38 C.F.R. § 4.14 (1998).  

Disabilities may be rated separately without violating the 
prohibition against pyramiding when the disorders do not 
constitute the same disability or manifestations.  See Evans 
v. Brown, 9 Vet. App. 273, 281 (1996).

Factual Background

Service medical records show that the veteran sustained a 
fracture of the transverse process of L2 or L3 in a motor 
vehicle accident.  In September 1969, the veteran reported 
his back felt stiff when changing positions, but not really 
painful.  The examiner noted there were no muscle spasms.  In 
December 1969, the veteran complained of chronic back pain.  
The diagnosis was lumbago.  In March 1970, the veteran 
complained of continued low back pain.  The examiner noted 
the examination was normal except for a left flank scar, and 
that an x-ray examination of the lumbosacral spine was 
negative.  

In a December 1971 VA examination, the veteran reported 
occasional low back pain.  The examiner noted the musculature 
of the spine was excellent, with no muscle atrophy or muscle 
spasm.  X-ray examination revealed an ununited fracture of 
the left transverse process of the second lumbar vertebra 
with marked separation of the fragments, and a questionable 
fracture of the left transverse process of L3.  The examiner 
noted the lumbar disc spaces appeared somewhat narrow.

VA outpatient treatment records dated in March 1987 show that 
the veteran complained of lower back pain.  The examiner 
noted the veteran had a history of chronic low back pain with 
moderately severe degenerative joint disease of the lumbar 
spine.  The examiner observed tenderness in the right para 
lumbar spine area and mild spasm.  The diagnosis was acute 
low back pain.  In October 1988, the veteran complained of 
increased weakness and numbness in the hips, groin and 
thighs.  The diagnosis was chronic back pain and possible 
spinal stenosis.  X-rays showed moderately severe 
degenerative joint disease without evidence of spinal 
stenosis.

In October 1990, the examiner noted the veterans paraspinal 
muscles were non-tender and that the veteran walked with a 
non-antalgic gait.  The assessment was probable chronic back 
pain.  The veteran received transcutaneous electrical nerve 
stimulating (TENS) unit instruction for treatment of low back 
pain.  In November 1990, the examiner noted the veteran had 
full range of motion of the spine and that deep tendon 
reflexes were equal bilaterally.  The examiner also noted the 
veteran was able to walk on heels and toes and that straight 
leg raise test findings were negative.  A December 1990 
examination found chronic pain in the right lower back and 
decreased movement in the lower spine.  

In October 1991, the veteran complained of increased low back 
pain after picking up his infant son.  The examiner noted 
there was positive point tenderness at the sacroiliac joints 
bilaterally.  Deep tendon reflexes were 2+/4+, bilaterally, 
and sensory skills were intact.  There was full range of 
motion with pain reproduced on forward bending.  The 
diagnoses included chronic low back pain with acute 
exacerbation.  

In January 1992, the veteran complained of increased 
intermittent low back pain over the previous 3 months, 
primarily to the right side, with thigh numbness.  He denied 
bowel or bladder problems.  In April 1992, the veteran 
complained of right-sided back pain, aggravated by motion, 
with some exacerbation on coughing.  The examiner noted there 
was no gross deformity, paraspinous spasm or sciatic 
tenderness.  Straight leg raise tests were negative.  There 
was minimal tenderness to palpation, and increased pain on 
motion.  The examiner also noted that a 1988 computed 
tomography (CT) scan revealed mild degenerative joint 
disease.  A May 1988 CT scan and myelogram revealed small 
central disc herniation at S1-S2, vacuum disc phenomenon at 
L5-S1 and diffuse circumarginal annular bulge at L4-L5.

In July 1992, the veteran complained of constant lower back 
pain.  He reported a sharp pain in the lower back, and an 
occasional dull ache.  He described pain which ran down the 
lower back to the right buttock and anterior right thigh.  He 
stated the pain was worse on bending, and that his back was 
stiff in the morning.  

The examiner noted there were no visible spine abnormalities.  
Sensory sharp/dull testing was positive for L4, L5 and S1.  
Patellar and ankle reflexes were 2+.  Motor skills were 5+, 
bilaterally, for interior hip rotation, exterior hip 
rotation, thigh flexion and extension and plantar and dorsal 
foot flexion.  Motor skills were 5+ for inversion of the left 
foot and 4+ for the right.  There was palpable tenderness to 
the right at L4 and L5-S1.  The diagnoses included 
degenerative joint disease L2-L3, L4, L5, L6 and S1, with 
associated pain; and a vacuum disc at L6-S1.

VA examination in September 1992 found history of ununited 
left transverse process fracture of L2, with residuals of 
deformity; history of L3 vertebra fracture; residuals of 
multilevel degenerative disc disease with degenerative 
spondylosis, discomfort and limited motion.  The examiner 
noted that the veterans gait was reciprocal and symmetrical, 
and that he could walk on heels and toes and tandem gait.  He 
could stand on one foot at a time, and squat down and rise up 
with ease.  

The examiner also noted the veterans back was soft and non-
tender, without muscle spasm.  Range of motion studies 
revealed forward bending to 95 degrees, lateral bending 15 
degrees, bilaterally, and extension to 10 degrees.  Straight 
leg raising tests, sitting and supine, were negative 
bilaterally.  Neurological examination revealed no focal 
weakness.  There were no atrophy nor fasciculations of the 
lower extremity muscles.  Deep tendon reflexes revealed knee 
jerks 2+ and equal, and ankle jerks were 1+ and equal.  The 
examiner noted sensory examination was intact, specifically 
to pain in the right lower extremity.  X-rays showed 
multilevel degenerative disc disease.

At his personal hearing, the veteran testified that he 
believed his back disorder had increased in severity, and 
that back problems had impaired his ability to perform yard 
work or play with his 3 year old son.  Transcript, p. 2 (July 
1993).  He stated that he had to guard how he turned or 
reached for objects, that he could not stand without 
discomfort for more than 15 minutes, sit for more than an 
hour or walk 1/3 of a mile.  Tr., pp. 2, 3.  He claimed that 
he experienced muscle spasms at least weekly.  Tr., p. 3.  

The veteran stated that a VA physician had discussed surgery, 
but that, because of the weakened state of the other 
vertebrae, surgery would need to be repeated every couple of 
years.  Tr., p. 4.  He stated that he had never worn a back 
brace for this injury, but that he had worn a back brace for 
another temporary occupational injury.  Tr., p. 5.  

VA examination in August 1993 found an old, healed, non-
united fracture of the transverse process of L2 and related 
degenerative changes of the lumbar spine.  The veteran 
reported back stiffness, pain, weakness and a numb ache in 
the front of his thighs.  He stated that the symptoms had 
progressively increased in severity, and that the dull ache 
was constant and exacerbated by physical activity.  He denied 
bowel or bladder symptoms, and denied sciatica.  

The examiner noted there was no gross deformity of the back, 
but there was minimal tenderness over the paravertebral 
lumbosacral spinal musculature.  Range of motion studies of 
the lumbar spine revealed forward flexion to 95 degrees, 
extension to 35 degrees, lateral bending to 40 degrees, 
bilaterally, and rotation to 35 degrees, bilaterally.  The 
examiner noted that all of the motions were performed with 
pain.  

Neurological examination revealed symmetric 2+ reflexes in 
the knees and ankles; the toes were downgoing.  Motor 
strength was 5/5 in the lower extremity muscle groups.  
Straight leg raises were positive at 45 degrees on the right, 
but negative on the left.  X-rays showed multiple levels of 
degenerative disc disease, more severe at L4-5 and L1-2.  
Vacuum disc phenomenon was present at both L4-5 and L1-2.  

During VA examination in November 1993, the veteran reported 
constant back pain of various intensities which kept him 
awake 5 to 7 nights a week.  He reported intermittent 
numbness and tingling along the anterior of both thighs, 
which occurred a couple of times a month.  He denied bowel 
and bladder control problems.  He reported discomfort after 
sitting 15 minutes, that he had to stop driving after 2 hours 
and that he avoided walking long distances and lifting.  He 
stated that changes in the weather also bothered him.  

The examiner noted straight leg raises were positive at 50 
degrees to the right, and 60 degrees to the left.  Foot and 
toe dorsiflexion and plantar flexion were strong, and the 
veterans gait was normal.  He was able to stand on his heels 
and toes without difficulty.  There was no tenderness over 
the vertebrae.  Range of motion was limited to 75 degrees 
forward flexion with pain, and extension to 10 degrees with 
pain which caused the veteran to flinch.  Lateral bending was 
limited to 15 degrees to the left, with an aching sensation, 
and 25 degrees to the right.  Rotation was to 25 degrees.  
Deep tendon reflexes revealed trace upper extremities, 2+ 
knees, and 1+ ankles.  Sensation was intact, including the 
anterior thighs.  The diagnoses included ununited fracture of 
the left transverse process of the second lumbar vertebra, 
healed and stable with discomfort, and related lumbosacral 
spine multilevel degenerative disc disease.

VA examination in April 1997 found moderate symptoms of back 
pain, and occasional L2-L3 radiculopathy bilaterally, 
secondary to degenerative joint disease of the lumbar spine.  
The veteran reported near constant lumbar back pain, sharp in 
nature, which waxed and waned relative to activity.  He 
stated that a couple of times per month the back pain was 
worse, with a dull ache in the anterior aspects of the 
thighs.  He denied change in bowel or bladder habits.  The 
examiner noted there was no tenderness to palpation.  

Range of motion studies revealed forward flexion to 70 
degrees; hyperextension to 20 degrees, with acute pain at the 
extreme of hyperextension; lateral bending to 25 degrees to 
the left, and 35 degrees to the right; and rotation to 30 
degrees, bilaterally.  Muscle strength was 5/5 bilaterally, 
except for quadriceps strength of 4/5 bilaterally.  Deep 
tendon reflexes and ankle jerks were 1+ and symmetrical.  
Sensory examination was intact and symmetrical.  Straight leg 
raises were negative for tension, but extension of the thigh 
did result in increased back pain.  X-ray examination 
revealed obvious old fracture at the left transverse process 
of L2; possibility of other transverse fractures; marked 
degenerative changes in the spine; and markedly decreased 
disc spaces.  The examiner commented that the veterans back 
disorder affected his activities of daily life from a mild to 
moderate extent.

During VA examination in May 1998, the veteran reported 
chronic and constant pain with episodes of exacerbated pain 2 
or 3 times per month which lasted approximately one day.  He 
stated that the episodes typically involved aching numbness 
to the front of the thighs, but did not extend below the 
knees.  He reported using pain relieving medication 3 to 4 
times per week and that he experienced moderate sleep 
difficulties.  He stated he wore a lumbar corset for support, 
avoided frequent heavy lifting and was most symptomatic with 
moderate lifting.

The examiner noted the veterans back exhibited a normal 
lumbar lordosis.  There was no apparent spasm or tenderness 
to the midline or paraspinal musculature.  Range of motion 
studies revealed forward flexion to 70 degrees; however, pain 
was reported after 20 degrees.  Extension was to 10 degrees, 
bending to the right was to 40 degrees, bending to the left 
was to 35 degrees, and rotation was to 30 degrees, 
bilaterally.  Straight leg raises produced complaints of back 
pain at 65 degrees to the right and at 80 degrees to the 
left.  Hip flexor, quadriceps, hamstrings, tibialis anterior 
and gastrocnemius-soleus strength were 5/5, bilaterally.  
Sensation was intact to light touch in all distributions, and 
knee jerk and ankle jerk reflexes were 1+ and symmetric.  The 
femoral nerve tension sign was negative.

The examiner noted x-ray examination revealed advanced 
degenerative disk disease most severe at L2-3, L4-5 and L5-6, 
which showed vacuum disk phenomenon, loss of disk height, 
anterior and posterior osteophyte production, and 
neuroforaminal narrowing.  It was noted that there were mild 
degenerative changes throughout the remainder of the lumbar 
spine.  A fracture of the left second transverse process was 
apparent with displacement of the fracture fragment.  The 
diagnoses included multilevel advanced degenerative disk 
disease, most pronounced at L2-3, L4-5 and L5-6, with 
activity and functional limitations as noted.  

It was the examiners opinion that the veterans residuals of 
a transverse process fracture did not represent a 
demonstrable deformity of the vertebral body as contemplated 
by Ratings Schedule criteria.  The examiner also noted that 
the more important medical findings were the veterans 
multilevel degenerative disc disease and associated 
multilevel lumbar degenerative arthritis.

Analysis

Initially, the Board notes that the veterans increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The record reflects that the veteran is presently assigned a 
20 percent disability rating under the ratings criteria for 
intervertebral disc syndrome.  Higher ratings are assigned 
for this disorder when the intervertebral disc syndrome is 
shown to be severe with recurring attacks and only 
intermittent relief and when the disorder is pronounced with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Recent VA medical examinations found the veterans back 
disorder represented a mild to moderate disability.  There 
was no evidence of spinal deformity or paraspinous muscle 
spasm.  The veteran complained of pain on motion and pain on 
straight leg raise testing.  However, muscle strength was 
shown to be 5/5, bilaterally, and sensation was intact.  Knee 
jerk and ankle jerk reflexes were 1+ and symmetric.

The Board notes that consideration of pain and limitation of 
function is warranted in this case.  See VAOPGCPREC 37-97 
(O.G.C. Prec. 37-97).  However, it is also noted that 
findings of dysfunction due to pain must supported by 
adequate pathology, such as evidence of weakness or atrophy.  
See 38 C.F.R. § 4.40.  





Although the evidence includes the veterans subjective 
reports of near constant back pain and reports of pain on 
motion, the objective medical findings are not indicative of 
severe intervertebral disc syndrome with recurring attacks 
and only intermittent relief.  

While the veteran has advanced degenerative disc disease and 
vacuum disc phenomenon, there is no evidence of weakness, 
muscle atrophy or other neurological findings suggestive of a 
severe or pronounced disability.  Therefore, the Board finds 
that the veterans back disorder is appropriately rated at 20 
percent for intervertebral disc syndrome, including 
consideration of pain on use and limitation of function.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293.

Alternatively, the veteran may be evaluated under the 
criteria for traumatic arthritis which is rated based upon 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5292.  Consideration of functional 
loss due to pain on use or due to flare-ups is warranted.  
See DeLuca, 8 Vet. App. at 206.

Medical evidence shows that the veteran has severe multilevel 
degenerative joint disease and limited lumbar spine motion.  
Range of motion studies showed the veteran had forward 
flexion of the lumbar spine to 70 degrees, but that he 
complained of pain at 20 degrees.  Examinations also showed 
limited lumbar spine motion and subjective complaints of pain 
in all motions; however, there was no evidence of weakness, 
swelling, atrophy or muscle spasm associated with the 
veterans limited range of motion.

The Board notes that VA regulations require that limitation 
of motion be objectively confirmed by findings such a 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  


The Board finds that there is no evidence of weakness, 
deformity, atrophy, fasciculation or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  It is noted that the current evaluation 
is consistent with moderate limitation of motion.  

Therefore, as the medical evidence demonstrates marked 
degenerative changes with mild to moderate disability, the 
Board finds that a rating higher than 20 percent is not 
warranted for limitation of motion of the lumbar spine, 
including consideration of pain on use and functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292.

Additionally, medical opinion found that the veterans 
residuals of a transverse process fracture did not represent 
a demonstrable deformity of the vertebral body.  Therefore, 
additional or separate ratings for demonstrable deformity of 
a vertebral body is not warranted.  See 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Code 5285.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the veterans 
residuals of an ununited fracture of the left transverse 
process of the second lumbar vertebral body.  38 C.F.R. 
§ 4.7.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating. 



ORDER

Entitlement to an increased rating for residuals of an 
ununited fracture of the left transverse process of the 
second lumbar vertebral body, currently rated as 20 percent 
disabling is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
